               Case 1:21-cv-06543 Document 1 Filed 08/02/21 Page 1 of 15




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 LIU JO S.P.A.,                                    Case No. 21-6543

                        Plaintiff,

                        v.
                                                          DEMAND FOR JURY TRIAL
 KENDALL JENNER, KENDALL JENNER,
 INC., ELITE WORLD GROUP, LLC, and
 THE SOCIETY MODEL MANAGEMENT,
 INC.,

                        Defendants.


                                          COMPLAINT

       Plaintiff Liu Jo S.p.A. (“Liu Jo”), by and through its undersigned attorneys, Sterne, Kessler,

Goldstein & Fox, P.L.L.C., and for its Complaint against Defendants Kendall Jenner, Kendall

Jenner, Inc., Elite World Group, LLC, and The Society Model Management, Inc. (“The Society”),

(collectively, “Ms. Jenner”), states as follows:

                                        INTRODUCTION

       1.       This is an action to recover damages resulting from Ms. Jenner’s breach of an

Agreement to provide modeling services to Liu Jo. In early 2019, Liu Jo—a world-famous Italian

clothing designer—contracted with Ms. Jenner for Ms. Jenner to appear for two photoshoots,

among other obligations. The first photoshoot was intended to be used for Liu Jo’s Spring/Summer

2020 campaign and the second photoshoot was originally intended to be used for Liu Jo’s

Fall/Winter 2020 campaign. Ms. Jenner’s services as obligated under the Agreement were to be

performed in exchange for scheduled payments by Liu Jo totaling $1,500,000.00 plus a 20%

service fee.
            Case 1:21-cv-06543 Document 1 Filed 08/02/21 Page 2 of 15




       2.      The parties executed their Agreement on July 11, 2019, memorializing their intent.

The July 11, 2019 “Kendall Jenner-Liu Jo Term Sheet” (hereinafter referred to as the

“Agreement”) provides details of the obligations of Ms. Jenner (“Talent”) and Liu Jo (“Brand”).

The executed Agreement is attached hereto as Exhibit A.

       3.      Under the Agreement, Liu Jo was required to pay 25% of the total compensation

upon execution of the Agreement on July 11, 2019, pay an additional 25% of the total

compensation by July 12, 2019, send a third payment totaling 25% of the total compensation by

February 1, 2020, pay the remainder of the contract two days prior to the second and final shoot

date, and cover additional service fees, travel costs, and other expenses as detailed in the

Agreement. Liu Jo promptly made all required payments as scheduled in anticipation of Ms.

Jenner’s performance, totaling $1,350,000.00 to date. Kendall Jenner, through her company

Kendall Jenner, Inc., directed Liu Jo to remit all payments under the Agreement to The Society in

New York City.

       4.      In July 2019, Ms. Jenner traveled to Europe for the Spring/Summer 2020 campaign

photoshoot, fulfilling her obligations for one of the two agreed-upon photoshoots, one of the many

obligations she was required to fulfill under the Agreement, which also required her to perform

certain social media activities and conduct interviews.

       5.      On February 1, 2020, Liu Jo made the third 25% payment to Ms. Jenner, via The

Society, per the Agreement. At the time, Ms. Jenner had a continuing obligation, per the

Agreement, to attend and participate in the second photoshoot. Then, in March of 2020, due to the

early stages of the Coronavirus pandemic and related travel restrictions, Liu Jo offered to

reschedule the second photoshoot so that it could take place in the Fall of 2020 for Liu Jo’s

Spring/Summer 2021 campaign.




                                                2
             Case 1:21-cv-06543 Document 1 Filed 08/02/21 Page 3 of 15




       6.      Liu Jo proposed multiple alternative dates and locations to Ms. Jenner for the

second photoshoot to occur. Ms. Jenner repeatedly failed to provide Liu Jo with definitive

responses to Liu Jo’s proposals, proposed no reasonable alternatives, and ultimately turned down

all of Liu Jo’s good-faith offers of compromise.

       7.      In September 2020, Ms. Jenner confirmed the date of September 28, 2020 for Ms.

Jenner’s second photoshoot. On September 17, Ms. Jenner reneged on the September 28 date and

instead proposed that the photoshoot take place in October.

       8.      Liu Jo learned that Ms. Jenner would be traveling to Italy in September 2020 to

perform a photoshoot for a different designer—during the same exact time period the parties had

contemplated that Ms. Jenner perform the second photoshoot for Liu Jo—and at the same time that

Ms. Jenner represented to Liu Jo that it was “impossible” for Ms. Jenner to travel to Italy.1 Upon

learning Ms. Jenner was traveling to Italy, Liu Jo offered to split the cost of her private flight to

allow her to perform the second photoshoot in Milan, but Ms. Jenner refused this offer.

       9.      By late September 2020, it became clear that Ms. Jenner had no intention to fulfill

her obligations under the Agreement by performing the second photoshoot in October 2020. Ms.

Jenner continued to fail to respond to urgent requests and communications relating to the logistics

of the mid-October 2020 proposed photoshoot.

       10.     On October 5, 2020, after multiple efforts by Liu Jo to secure photoshoot dates

garnered no response from Ms. Jenner, Liu Jo informed Ms. Jenner that she was in breach of her

obligations under the Agreement. On October 7, 2020, Ms. Jenner responded to Liu Jo claiming



       1
         Katie Storey, “Kendall Jenner proves she can keep a low profile and still be style savvy
as she rocks up to Versace shoot” Metro UK, Sep. 27, 2020, available at
https://metro.co.uk/2020/09/27/kendall-jenner-proves-she-can-keep-a-low-profile-and-still-be-
style-savvy-as-she-rocks-up-to-versace-shoot-13334251/ (last accessed Jul. 22, 2021).


                                                   3
              Case 1:21-cv-06543 Document 1 Filed 08/02/21 Page 4 of 15




Ms. Jenner was not in breach of the Agreement, and that it was “impossible” for Ms. Jenner to

travel to Italy in the Fall of 2020.

        11.     Due to Ms. Jenner’s refusal to negotiate in good faith, Liu Jo was forced to find

replacement models and restructure its entire Spring/Summer 2021 photoshoot—at great expense

to Liu Jo—due to Ms. Jenner’s refusal to uphold her end of the bargain.

        12.     According to the Agreement, at least the first and second payments made by Liu Jo

to Ms. Jenner are to be “promptly refunded to [Liu Jo] if [Ms. Jenner] does not attend the shooting

and the shoot cannot be rescheduled to a mutually convenient date.” Pursuant to at least that

provision of the Agreement and over the next several months, Liu Jo requested a refund of

payments made pursuant to the Agreement in light of Ms. Jenner’s breach. To date, Liu Jo has

paid Ms. Jenner $1,350,000.00 for services Ms. Jenner is obligated to perform under the

Agreement, including the second photoshoot. Ms. Jenner has breached the Agreement by failing

to meet her obligations under the Agreement and no payments have, as yet, been refunded to Liu

Jo by Ms. Jenner.

        13.     As a result of Ms. Jenner’s dilatory and bad-faith actions, Liu Jo has been forced to

file this lawsuit.

                                             PARTIES

        14.     Plaintiff Liu Jo S.p.A. is an Italian corporation headquartered in Carpi, Italy.

        15.     On information and belief, Defendant Kendall Jenner is an individual who resides

in the State of California.

        16.     On information and belief, Defendant Kendall Jenner, Inc. is a corporation

organized under the laws of California, with its principal place of business located in Los Angeles,

California. On information and belief, Defendant Kendall Jenner is the sole active Officer of

Kendall Jenner, Inc. and operates Kendall Jenner, Inc. as an alter ego.


                                                  4
             Case 1:21-cv-06543 Document 1 Filed 08/02/21 Page 5 of 15




       17.     On information and belief, Defendant Elite World Group, LLC is a Limited

Liability Company organized under the laws of New York, with its principal place of business

located in New York, New York. On information and belief, Elite World Group, LLC serves as

the parent company to Defendant The Society Model Management, Inc.

       18.     On information and belief, Defendant The Society Model Management, Inc., is a

corporation organized under the laws of New York, with its principal place of business located in

New York, New York. On information and belief, Defendant The Society Model Management,

Inc. is a subsidiary of Defendant Elite World Group, LLC.

                                 JURISDICTION AND VENUE

       19.     This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §

1332(a)(2), in that this is a civil action between Plaintiff Liu Jo, an Italian corporation, and

Defendant Elite World Group, LLC, a New York Limited Liability Company, Defendant The

Society Model Management, Inc., a New York Corporation, Defendant Kendall Jenner, Inc., a

California Corporation, and Defendant Kendall Jenner, a citizen of California, and the amount in

controversy exceeds $75,000, exclusive of interest and costs.

       20.     Personal jurisdiction is proper in this district for Defendants Elite World Group,

LLC and The Society Model Management, Inc. pursuant to CPLR 301 in that the two Defendants

are both located and incorporated in New York.

       21.     Personal jurisdiction is proper in this jurisdiction for Defendants Kendall Jenner

and Kendall Jenner, Inc. pursuant to CPLR 302 in that Defendants Kendall Jenner and Kendall

Jenner, Inc. have availed themselves to the benefits of this jurisdiction, have maintained sufficient

contacts with the forum, and should reasonably expect to defend its actions in this jurisdiction.

Through Elite World Group and The Society Model Management, Kendall Jenner and Kendall

Jenner, Inc. engaged in purposeful activities in the state of New York. On information and belief,


                                                 5
              Case 1:21-cv-06543 Document 1 Filed 08/02/21 Page 6 of 15




Elite World Group and The Society Model Management act as agents on behalf of Kendall Jenner

and Kendall Jenner, Inc. With Ms. Jenner’s knowledge and consent, Elite World Group and The

Society Model Management execute contracts in the state of New York on behalf of Kendall

Jenner and Kendall Jenner, Inc. regarding Ms. Jenner’s modeling appearances.

        22.       Venue is proper in this District under 28 U.S.C. § 1391(b)(3), in that all Defendants

are subject to personal jurisdiction in this District with respect to this action.

                                                FACTS

        23.       Liu Jo is a major Italian clothing and accessory brand of prêt-à-porter fashion. The

company designs, manufactures, and retails clothing and accessories for men, women, and

children. Liu Jo has consistently hired some of the top models in the world to market its brand,

including world-famous English supermodel Kate Moss. Today, Liu Jo has stores and operations

in 50 countries across Europe, Africa, Asia, and South America, and is a major player in the global

fashion industry.

        24.       For its 25th Anniversary campaign, Liu Jo sought to collaborate with Kendall

Jenner to be the face of its #Bornin1995 advertising campaign, as Ms. Jenner also happened to be

turning 25 years old in 2020. In a magazine interview, Ms. Jenner commented that she was

“honoured to work with this brand and be the face of Liu Jo for this very special 25th Anniversary,”

and that “[w]orking with Liu Jo and following in the footsteps of such celebrated icons/models is

a true honor.”2




        2
         Rohma Theunissen, “Kendall Jenner On Being The Face Of Liu Jo's #Bornin1995
Campaign,” Harper’s Bazaar, Feb. 19, 2020, available at
https://www.harpersbazaararabia.com/fashion/fashion-now/exclusive-interview-kendall-jenner-
on-being-the-face-of-liu-jos-bornin1995-campaign (last accessed Jul. 22, 2021).


                                                    6
             Case 1:21-cv-06543 Document 1 Filed 08/02/21 Page 7 of 15




       A.      The Agreement

       25.     On July 11, 2019, Liu Jo contracted with Ms. Jenner for Ms. Jenner to appear for

two photoshoots as part of its 25th Anniversary #Bornin1995 advertising campaign.

       26.     The parties executed a term sheet memorializing this Agreement, and Ms. Ayisha

Morgan of Elite World Group signed the Agreement as an authorized representative of The Society

and Ms. Jenner.

       27.     Under the Agreement and among other obligations, Ms. Jenner was to appear for

two shoot dates, one for the Spring/Summer 2020 campaign and one for the Fall/Winter 2020

campaign, in exchange for payment of $1,500,000.00 plus a 20% service fee in compensation.

       28.     The Agreement explicitly required the parties to “work together in good faith”

among other obligations. While the Agreement contemplates that a long-form agreement would

eventually be created, no such Agreement was ever executed between the parties. Moreover, the

parties began performance of the obligations in the executed Agreement without completing any

subsequent Agreement.

       29.     The executed Agreement was drafted by Ms. Jenner in New York, New York, and

is a valid, binding, and enforceable contract governed by New York law.

       30.     Under the Agreement, Ms. Jenner was required to participate in two photoshoots,

one for Liu Jo’s Spring/Summer 2020 collection, and the second for Liu Jo’s Fall/Winter 2020

collection. In addition, Ms. Jenner would attend a fitting day before each photoshoot and make

one event appearance wearing Liu Jo’s clothing. Further, Ms. Jenner was required to post on social

media regarding Liu Jo: two posts and two stories on Instagram related to the Spring/Summer 2020

line; two posts and two stories on Instagram related to the Fall/Winter 2020 line; and two stories

on Instagram at Ms. Jenner’s discretion. Ms. Jenner was also obligated to engage in eight email

interviews with pre-approved international and selected magazines.


                                                7
              Case 1:21-cv-06543 Document 1 Filed 08/02/21 Page 8 of 15




        31.    To compensate Ms. Jenner for her services, Liu Jo was required to pay 25% of the

total compensation upon execution of the Agreement, 25% of the total compensation by July 12,

2019, 25% of the total compensation by February 1, 2020, and 25% of the total compensation two

days before the Fall/Winter 2020 photoshoot. In addition, Liu Jo was required to pay a 20% service

fee for each payment, purchase round-trip first-class airfare for Ms. Jenner and business-class

airfare for one companion, provide airport greeters for arrival and departure, purchase 5-star hotel

accommodations of Ms. Jenner’s choosing, cover all costs associated with hair and makeup stylists

of Ms. Jenner’s choosing (including travel and accommodations), and provide adequate security

staff in connection with the photoshoots.

        32.    All payments made by Liu Jo were to be remitted to The Society in New York,

City.

        33.    The Agreement contains various other provisions that are not relevant to the instant

dispute.

        B.     Liu Jo’s Good-Faith Efforts

        34.    Liu Jo fulfilled all of its obligations under the Agreement, including strictly

adhering to the payment schedule. To date, Liu Jo has paid Ms. Jenner $1,350,000.00 for Ms.

Jenner’s services.

        35.    After completing the first photoshoot, Ms. Jenner was contractually obligated under

the Agreement to take part in a second photoshoot for Liu Jo during the Spring of 2020. The parties

originally negotiated a date of March 31, 2020 for the second photoshoot to also take place in

London, England.

        36.    In March of 2020, the Coronavirus pandemic disrupted travel and business

operations worldwide. In recognition of the travel restrictions and lockdown measures associated




                                                 8
               Case 1:21-cv-06543 Document 1 Filed 08/02/21 Page 9 of 15




with the pandemic, Liu Jo contacted Ms. Jenner in early March 2020 to suggest delaying the second

photoshoot until the Fall of 2020. Ms. Jenner agreed.

         37.    In September and October 2020, Liu Jo contacted Ms. Jenner multiple times in

order to schedule the second photoshoot and plan logistics per the parties’ Agreement. However,

Ms. Jenner repeatedly failed to provide Liu Jo with definitive responses to Liu Jo’s messages and

contact attempts, proposed no reasonable alternatives, and ultimately turned down all of Liu Jo’s

good-faith offers of compromise.

         38.    Liu Jo made all good-faith efforts to attempt to plan and arrange logistics for the

second photoshoot to occur in a manner that would be safe for all parties involved. For example,

Liu Jo—upon learning Ms. Jenner would be traveling to Italy by private flight—offered to split

the cost of the private flight for Ms. Jenner to travel from the United States to Italy to perform the

second photoshoot in Milan. Despite Liu Jo’s offer, Ms. Jenner arrived in Italy by private flight

from the United States with another model in late September 2020 to perform a photoshoot for a

different designer and refused to participate in the second photoshoot with Liu Jo despite being in

Italy.

         39.    After Ms. Jenner refused to partake in a September shoot, she suggested a number

of days in October where the parties could meet in London, England for the second photoshoot.

However, when Liu Jo picked two days from Ms. Jenner’s suggestions, October 15th and 16th,

Ms. Jenner ceased responding to Liu Jo and would not confirm that she would attend the October

dates. Rather, Ms. Jenner and her team did not respond until October 7th and only after Liu Jo

informed her that it considered her in breach of the contract and that, therefore, the contract was

terminated.




                                                  9
               Case 1:21-cv-06543 Document 1 Filed 08/02/21 Page 10 of 15




         C.      Ms. Jenner’s Dilatory and Bad-Faith Acts

         40.     Despite all best efforts and multiple proposed alternative arrangements for the

second photoshoot, Liu Jo was consistently met with silence or rejection on the part of Ms. Jenner.

         41.     When Ms. Jenner did respond to Liu Jo’s proposals—generally weeks or months

after ignoring multiple emails and phone calls—she consistently rejected Liu Jo’s attempts to

reschedule the photoshoot, claiming that it would be “impossible” for her to travel to and work in

Italy.

         42.     However, despite Ms. Jenner’s claims that it would be “impossible” for her to travel

to or work in Italy in the Fall of 2020, Liu Jo later learned that Ms. Jenner did indeed travel to Italy

in September 2020—during the same time period the parties contemplated for the second

photoshoot to occur—to perform a photoshoot for another Italian fashion designer.

         43.     Ms. Jenner also claimed that she was unable to travel to Italy due to her health

concerns relating to the Coronavirus pandemic. However, at the same time, Ms. Jenner was

repeatedly reported to be violating CDC guidelines by engaging in multiple international non-

essential trips and hosting large parties with her friends.3 Also as detailed supra, Ms. Jenner had

no such health concerns when traveling to Italy in September 2020 to perform a photoshoot.

         44.     In addition to Ms. Jenner’s misrepresentations about her inability to travel to and

work in Italy, Ms. Jenner consistently refused to respond to Liu Jo’s multiple attempts to

reschedule the second photoshoot, or backed out of newly made arrangements at the last minute.

For example, the parties discussed scheduling the photoshoot to take place between October 12



         3
          Laura Zornosa, “Kendall Jenner held star-studded birthday bash as daily COVID cases
rise to 99,321” Los Angeles Times, Nov. 7, 2020, available at
https://www.latimes.com/entertainment-arts/story/2020-11-02/kendall-jenner-held-star-studded-
birthday-bash-new-daily-covid-cases-rose-to-99-321 (last accessed Jul. 22, 2021).


                                                  10
             Case 1:21-cv-06543 Document 1 Filed 08/02/21 Page 11 of 15




and October 28. Liu Jo attempted to secure the dates of October 15-16 in line with the parties’

discussions. Despite repeated emails requesting updates, Ms. Jenner failed to respond to Liu Jo

regarding the second photoshoot until eight days prior to the proposed scheduled photoshoot—on

October 7—and only after Liu Jo effectively terminated the contract due to Ms. Jenner’s breach.

       45.     In sum, Ms. Jenner made no good-faith effort to reschedule the second photoshoot

or perform her obligations detailed in the Agreement, despite Liu Jo’s flexibility and multiple

proposed alternatives, and despite Liu Jo making payment to Ms. Jenner for services she refused

to render.

       D.      Events Immediately Precipitating This Litigation

       46.     After notifying Ms. Jenner that she was in breach of the Agreement, Liu Jo

unsuccessfully attempted for several months to request a refund of payments made by Liu Jo to

Ms. Jenner in light of Ms. Jenner’s breach. Among other things, the Agreement states that the first

and second payments made by Liu Jo under the Agreement “shall be promptly refunded to [Liu

Jo] if [Ms. Jenner] does not attend the shooting and the shoot cannot be rescheduled to a mutually

convenient date.”

       47.     Having no success in obtaining a refund of any monies owed to Liu Jo in light of

Ms. Jenner’s breach, Liu Jo retained the undersigned counsel. In responses to the undersigned

counsel, Ms. Jenner continued to refuse to return monies paid by Liu Jo for services not rendered,

maintaining that it was impossible for Ms. Jenner to travel to or work in Italy during the Fall of

2020 for Liu Jo, despite Ms. Jenner doing exactly that, only for a different fashion designer, and

despite evidence of Ms. Jenner’s travels to Italy and around the world that have been well

documented by international media.




                                                11
              Case 1:21-cv-06543 Document 1 Filed 08/02/21 Page 12 of 15




        48.     Ms. Jenner also claimed—for the first time—that she was not able to attend the

second photoshoot because Liu Jo failed to obtain a work permit for her. To date, Ms. Jenner has

failed, despite repeated requests, to provide any evidence of the type of work permit that Ms.

Jenner was allegedly required to obtain to travel to and work in Italy. No such work permit was

obtained for the first photoshoot, nor was the requirement of a work permit ever discussed by the

parties until long after Ms. Jenner was in breach of the Agreement. Regardless, it was Ms. Jenner’s

responsibility to obtain a work permit, if necessary, and Liu Jo had no contractual or legal

obligation to obtain any such work permit.

        49.     Ms. Jenner has continued to refuse to return any funds paid by Liu Jo despite Ms.

Jenner’s failure to perform the obligations set forth in the term sheet, leading to the filing of this

lawsuit.

                                COUNT I: BREACH OF CONTRACT

        50.     Liu Jo repeats and realleges the allegations contained in the preceding paragraphs

as if fully set forth herein.

        51.     The Agreement is a valid, binding, and enforceable contract governed by New York

law.

        52.     Liu Jo has performed all of its obligations under the Agreement, including, but not

limited to, making required payments to The Society.

        53.     Ms. Jenner has continually breached her obligations under the Agreement,

including, but not limited to, through her actions outlined in paragraphs 23 through 49 above.

        54.     Liu Jo has suffered considerable financial harm and damages as a result of Ms.

Jenner’s breach.

        55.     As a result of Ms. Jenner’s breach, Liu Jo has been damaged by an amount to be

determined at trial, but which is no less than $1,800,000.00.


                                                 12
              Case 1:21-cv-06543 Document 1 Filed 08/02/21 Page 13 of 15




               COUNT II: BREACH OF GOOD FAITH AND FAIR DEALING

        56.     Liu Jo repeats and realleges the allegations contained in the preceding paragraphs

as if fully set forth herein.

        57.     A covenant of good faith and fair dealing is implied in all contracts under New

York law. A covenant of good faith and fair dealing prevents a party from destroying or injuring

the right of another party to receive the fruits of the contract.

        58.     The Agreement is a valid, binding, and enforceable contract governed by New York

law.

        59.     Liu Jo has performed all of its obligations under the Agreement, including, but not

limited to, making required payments to The Society for Ms. Jenner’s services.

        60.     Nonetheless, Ms. Jenner has failed to satisfy her obligation to participate in the

second photoshoot, causing substantial harm to Liu Jo. Ms. Jenner’s conduct was intentional,

willful, and specifically designed to prevent successful completion of the Agreement.

        61.     Additionally, Ms. Jenner has continually acted in bad faith through the course of

Liu Jo’s performance under the Agreement. These additional acts of bad faith include, but are not

limited to, Ms. Jenner’s actions outlined in paragraphs 23 through 49 above.

        62.     Due to Ms. Jenner’s bad-faith conduct, Liu Jo has been damaged by an amount to

be determined at trial, but which can be no less than $1,350,000.00.

                                COUNT III: UNJUST ENRICHMENT

        63.     Liu Jo repeats and realleges the allegations contained in the preceding paragraphs

as if fully set forth herein.

        64.     Ms. Jenner received monies that Liu Jo paid in anticipation of services Ms. Jenner

agreed to provide.

        65.     Ms. Jenner refused to provide the agreed-upon services.


                                                  13
             Case 1:21-cv-06543 Document 1 Filed 08/02/21 Page 14 of 15




       66.     Ms. Jenner failed to make restitution to Liu Jo for services she failed to render.

       67.     It is against equity and good conscience to permit Ms. Jenner to retain the benefit

of the payments for services she has refused to render.

       68.     Ms. Jenner has been unjustly enriched in an amount to be determined at trial but no

less than $900,000.

                                     PRAYER FOR RELIEF

       WHEREFORE, Liu Jo respectfully requests that the Court award judgment in its favor and

against Ms. Jenner, and that the Court award Liu Jo damages in an amount to be proven at trial,

but not less than $1,800,000.00 plus interest, as well as Liu Jo’s attorneys’ fees and litigation costs,

and any additional damages and such other relief as the Court deems appropriate.

                                          JURY DEMAND

       Liu Jo hereby demands a trial on all claims triable by jury.




                                                  14
          Case 1:21-cv-06543 Document 1 Filed 08/02/21 Page 15 of 15




Dated: August 2, 2021                 Respectfully submitted,

                                      /s/ Nicholas J. Nowak
                                      Nicholas J. Nowak (#139770)
                                      Byron L. Pickard (pro hac vice forthcoming)
                                      Matthew M. Zuziak (pro hac vice forthcoming)
                                      Paige E. Cloud (pro hac vice forthcoming)
                                      STERNE KESSLER GOLDSTEIN & FOX, P.L.L.C.
                                      1100 New York Ave., N.W., Suite 600
                                      Washington, D.C. 20005-3934
                                      Telephone No.: (202) 371-2600
                                      Facsimile No.: (202) 371-2540
                                      nnowak@sternekessler.com
                                      bpickard@sternekessler.com
                                      mzuziak@sternekessler.com
                                      pcloud@sternekessler.com

                                      Attorneys for Plaintiff Liu Jo S.p.A.




                                      15
